38 So. 3d 890 (2010)
Patricia J. VOSE and Stephen D. Vose, Appellants,
v.
GULFSIDE CONSTRUCTION SERVICES, INC., and Brett Meares, Appellees.
No. 2D09-2580.
District Court of Appeal of Florida, Second District.
July 16, 2010.
William C. Frye and Marie Tomassi of Trenam, Kemker, Scharf, Barkin, Frye, O'Neill & Mullis, P.A., Tampa, for Appellants.
Daniel L. Saxe of Saady & Saxe, P.A., Lutz, for Appellee Gulfside Construction Services, Inc.
No appearance for Appellee Brett Meares.
Prior report: 12 So. 3d 322.
MORRIS, Judge.
Patricia and Stephen Vose appeal an amended final judgment awarding Gulfside Construction Services, Inc., $44,500 in attorney's fees and costs based on an earlier prevailing party determination made in the underlying final judgment. Because this court reversed the prevailing party determination in the underlying final judgment and remanded for further proceedings, see Vose v. Gulfside Constr. Servs., Inc., 12 So. 3d 322, 323-24 (Fla. 2d DCA 2009), we also reverse the attorney's fees and costs judgment and remand for further proceedings. See Hickman v. Barclay's Int'l Realty, Inc., 12 So. 3d 327 (Fla. 4th DCA 2009). If the prevailing party determination is altered on remand, the trial court should reconsider the amount of fees awarded. See Bd. of Regents v. Winters, 918 So. 2d 313, 315 (Fla. 2d DCA 2005) (holding that a determination of the reasonable amount of attorney's fees necessarily takes into account the results obtained in the litigation).
Reversed and remanded.
NORTHCUTT and WALLACE, JJ., Concur.